internal_revenue_service date number info release date uil dear this letter is in response to your inquiry dated date on behalf of your constituent tax deductions for the elderly and the blind he said he cannot claim the additional deductions because he itemizes his deductions i hope the following information will help explain how changes in the tax laws have affected these deductions asked for information about federal income the congress created the standard_deduction method to reduce recordkeeping burdens on taxpayers by providing a standard amount that could be claimed in lieu of the actual allowable deductions for tax years beginning after the congress increased the standard_deduction amount by additional_amounts for the elderly and the blind because these additional_amounts are a feature of the standard_deduction and because the standard_deduction may only be claimed by individuals who do not itemize an individual who itemizes deductions cannot claim these additional_amounts the additional_amounts for the elderly and the blind became a feature of the standard_deduction when the tax laws changed in for tax years before the additional_amounts for the elderly and the blind were taken into account in the deduction for personal exemptions the deduction for personal exemptions may be claimed regardless of whether the individual itemizes deductions or claims the standard_deduction thus for years before the additional deductions for the elderly and the blind were available for all eligible individuals regardless of how they file the change in these deductions was part of the tax_reform_act_of_1986 the act vol c b the act also reduced tax_rates raised the personal_exemption amount and replaced the zero_bracket_amount zba with a higher standard_deduction the senate report accompanying the act states the tax burden on elderly or blind taxpayers is eased apart from the effect of rate reductions the income_tax_credit for the elderly or disabled is left unchanged from present law the present-law personal exemptions and zba standard_deduction are restructured by increasing the standard_deduction and exemptions the higher standard_deduction goes into effect one year earlier in for elderly or blind individuals than it does for all other taxpayers in and it is augmented by an additional dollar_figure for each elderly or blind individual the additional dollar_figure and higher personal exemptions and standard_deduction offset loss of the additional personal_exemption s rep no 99th cong 2d sess vol c b emphasis added although the legislative_history does not give a specific reason for moving the additional_amounts for the elderly and the blind from the personal exemptions deduction to the standard_deduction the congress may have believed that the overall changes made by the act would result in a net benefit to the elderly and the blind i hope this information is helpful sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
